Title: To James Madison from Charles Pinckney, 28 November 1809
From: Pinckney, Charles
To: Madison, James


Dear Sir
November 28 1809
I wrote to you a few days agoe stating the nature of the Trade carried on between Amelia & the southern states & how highly advantageous to Great Britain the present nonintercourse act was in enabling her to pour her manufactures in upon us, free of duty, to bring them in her own Ships & carry away in them, all our produce that she wants at her own prices. I did not know whether this state of things was known to you & thought it ought to be communicated as soon as possible—this I did in compliance with the Wishes of our best friends & hope you have long since recieved it.
Knowing how things are here I was not at all surprised at Mr Jackson’s late conduct, because I do not see how any other conduct on his part could have procrastinated the negotiations between the two countries, or long continued a state of things so highly advantageous to Great Britain. If he had commenced negotiations seriously, these must in the course of a short time have either ended in a treaty, or (if it was possible to want further conviction) in giving to the American People a final proof that Great Britain would never form an equal treaty with them or forbear invading their neutral rights—either of these results would have been dreadful to her—in the first American Commerce would have been restored to its former extent, energy & enterprise & herself rivalled & outdone not only in every other part of the world, but even in her own ports domestic & colonial—in the second she must have either risqued the consequences of a War, or Embargo perhaps worse to her than War. To avoid this she dispatched Mr Jackson to make a treaty if he could on their own terms, but if he could not; at any rate to procrastinate & prevent things coming to a crisis. Failing in his Expectations & seeing that our Government would not listen to improper offers he had but one course to pursue which was at any rate to endeavour to continue the present state as long as possible, by giving such an affront as could not be unnoticed, & to do it in such a way as to make it a personal affair to prevent if possible committing his Government. He expected & no doubt came prepared to be dismissed & to be replaced by another Minister, but all this will take up six Months, in which time he hopes things will remain as they are, & this is the grand object. In that time they will pour in Goods to the amount of Millions on Millions free of duty, they will get all our Wheat Cotton, Naval stores & Rice &c &c. they want at their own prices & employ their own Shipping & have time to wait Events in Europe.
Convinced that You must be of this Opinion & have been so from the moment it occurred I have taken the liberty of throwing these thoughts on paper on the road to Columbia & of sending them to be forwarded from Charleston, with the assurance that the people of this State will with ardour & unanimity support their Government in every measure they shall concieve the Crisis demands. I hope yourself & friends have enjoyed health & With my best Wishes for your honour & happiness I am always dear sir With great respect & regard Yours Truly
Charles Pinckney
